Title: To James Madison from James Taylor, 31 January 1813
From: Taylor, James
To: Madison, James


Dear Sir,
Belle Vue near NewPort Jany 31st 1813
I most sincerely congratulate you on the Certainty of your being again called on to Preside over the destinies of my beloved Country, but I more particularly congratulate my country, as I conci[e]ve it a most fortunate occurrence that could have happened, both as it relates to the Man & principle.
I hope Genl Harrison will be more fortunate with the Present N. W. Army than the a[r]mies lower down the lake. Indeed I find Gen Winchester has got on as far as the river raisen & in a skirmish there our arms proved victorious.
The Circumstance of Genl. Hulls surrender prevented many of us from Participating in the honors which awaits our arms in that quarter, and I sinc[e]rely regret that I cannot be actively engaged there, but I hope the time is not far distant when I may be. No exertion shall be wanting on my part to aid the glorious cause, every energy of my mind & body have been directed to that end. I had three Nephews and my self actively engaged in the first N. W Army, and I have in Genls Harrisons four Nephews beside a number of relations and connections and I have not failed both by precept and example to stimulat[e] them & all others to join in the contest.
Two of these Nephews have been brought up by my self. James Taylor Eubank I have had with me from a child Genl Harrison & Colo Morrison were so pleased with his capacity & disposition to do business that he has been appointed a Deputy Q. Master and is the first in the appointments index Genl H only appd. one of the same rank in that army my brothers son Hubbard is appd an asst. Deputy he is a fine young man. They were both doing business for me at the time of Colo Morrisons & Mr Hunts appointments & were with the army. My Nephew Taylor Berry (son to Washington Berry Esqr one of our assistant Judges) was one of my assistants & the principal one, & was taken prisoner with me at Detroit. He is a fine young man & I will venture to say did as much business as it was possible for one Man to do during the whole Campaign, for I was robed of my other two assistants. Mr Beall was taken prisoner in the vessell & Mr Carniot I permited to come on to bring on dispatches & transport the detachment sent for to our relief.
Mr Berry is anxious to serve his Count[r]y in the line of the army prov[id]ed he can get a first Lieutenancy and I do assure you I do not think he ought to accept any thing under that grade. He is about of age about six feet high & stout in proportion dark hair & eyes and as good a looking young man as you will see in a thousand, drinks no ardent spirits and is completely the man of business and a soldier. During the affair at Detroit he was with Lt. Dallaby at his Battery during the whole time & when Gen Hull ordered it silenced, He shouldered his firelock & marched on to join Genl Findlay Regt when he found them marching in to the Fort.
I Know Colos Findlay McArthur & Cass think highly of Mr Berry for I have heard them frequently express it and I expect some if not all of them may drop you or the Secy of War a line on the subject. I am sure Leut. Thomas S. Jesup now at Washington will corroborate what I have stated and thro Mr. Coles he could be called on to state the facts to the Secy of War or any one else.
I Know your situation as those appointmnts but it appears to me that if you were to suggest to the member from our district or the State that you wished one or two appointments made that they would chearfully aquecse [sic].
I have written to Mr Clay & Mr Johnson on the subject but our friend Richard with all his good qualities is so fond of popularity that he regards that more than merit & has made some of the worst appointments in the state.
Alfred Sandford son of the Genl. would make a first rate Military Man brave to a fault, he is now out as adjutant to the late Colo Scotts Regt. He applied for a Captaincy last winter.
I wrote to Mr Johnson on the subject but he informed me no such rank could be had for him. The fact is Johnson & Gen S were competitors & a coolness took place & it is still Kept up in some measure between these Gent. Sandford is a man of fine education & is reading Law. He married the daughter of Major Thos. Martin & as the Major is an old Revolutionary officer & has no son Capt. Sandfords claims to an appointment might be the stronger.
If both him & Mr Berry could be gratified & they could be arranged to one Company it would be the more pleasing but not of great importance, but I will pledge my reputation that there would not be two better officers of their grades in the service than they would be.
Will you be so good as to mention me to my worthy friend Mrs Madison in termes of great respect & freindship and to your whole household, and believe me to be with the highest respect & friendship, You[r]s truly
James Taylor
P S.
You no doubt recollect the circumstance of Doct. Hosea Blood being wounded by the cannon ball at Detroit that Killed Lt Hanks &c. The Doct was imployed by Genl Harrison on the Tippacoe expedition & attended the Hospital with Doct Foster & after he left it. He came on with the 4h Regt Went on to Detroit with a Doct. Edwards being appd to do the duty of Sergt to that Regt Doct Foster took Dot Blood in to the Hospital dept when he came on to Detroit. I attended the Hospital frequently & had an opportunity of seeing the amputations & it was given up on all hands that Doct Blood was the most skilful man among them all, and also that he did more real duty than all the rest of the Medical department for all the sick & wounded mostly was under his charge & Doct Foster was able to give him little or no assistance. This man ought to be attended to as a Treasure. Steady & laborious as possible & of a fine constitution & solid mind, but not briliant, he moves on & discharges his duty faith fully. He is a Yanky but latterly from Mr Ormsbys district, but I am told he is not acquainted with him. I wrote to Mr. Ormsby on the subject. I hope you will pardon me for thus troubling it is my wish to serve my Country
J. T.
